19-955-cv
Corley v. Wittner et al.

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 1st day of July, two thousand twenty.

PRESENT:             GUIDO CALABRESI,
                     DENNY CHIN,
                     SUSAN L. CARNEY,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ROYCE CORLEY,
                                         Plaintiff-Appellant,

                                  -v-                                              19-955-cv

BONNIE G. WITTNER, J.S.C, MICHAEL J. BARRY,
PORTS & FILES, INC., GLENN F. HARDY, ESQ.,
GLENN F. HARDY, P.C., CYRUS R. VANCE, JR.,
JOHN TEMPLE, DAVID STUART, GREG WEISS,
JOHN DOE, CITY OF NEW YORK,
                                         Defendants-Appellees. *
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



*       The Clerk of the Court is respectfully directed to amend the official caption to conform
to the above.
FOR PLAINTIFF-APPELLANT:                     Royce Corley, pro se, Brooklyn, New York.

FOR DEFENDANTS-APPELLEES:                    David Lawrence III, Assistant Solicitor
                                             General, Anisha S. Dasgupta, Deputy Solicitor
                                             General, Barbara Underwood, Solicitor
                                             General, for Letitia James, Attorney General of
                                             the State of New York, New York, New York,
                                             for Defendant-Appellee Bonnie G. Wittner.

                                             Ingrid R. Gustafson, John Moore, Assistant
                                             Corporation Counsel, for James E. Johnson,
                                             Corporation Counsel of the City of New York,
                                             New York, New York, for Defendant-Appellee
                                             City of New York.

                                             Christina F. Ante, Assistant District Attorney,
                                             for Cyrus R. Vance Jr., District Attorney of New
                                             York County, New York, New York, for
                                             Defendants-Appellees Cyrus R. Vance, Jr., John
                                             Temple, David Stuart, and Greg Weiss.

                                             Andrew S. Kowlowitz, Furman Kornfeld &
                                             Brennan LLP, New York, New York, for
                                             Defendants-Appellees Glenn F. Hardy, Esq. and
                                             Glenn F. Hardy, P.C. 1

               Appeal from the United States District Court for the Southern District of

New York (Failla, J.).

               UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment and orders of the district court are

AFFIRMED.




1       Defendants-appellees Michael J. Barry and Ports & Files, Inc. did not file an opposition
brief in response to Corley's appeal.
                                                2
              Plaintiff-appellant Royce Corley, pro se, appeals from the May 17, 2018

order of the district court denying his motion for default judgment against defendants-

appellees Justice Bonnie G. Wittner, Michael J. Barry, Ports & Files, Inc., and the City of

New York (the "City") pursuant to Federal Rule of Civil Procedure 55(a); the June 19,

2018 order of the district court denying his motion for recusal pursuant to 28 U.S.C. §

455; and the judgment of the district court, entered March 27, 2019, dismissing Corley's

federal claims against Justice Wittner, Barry, Ports & Files, Inc., the City, and additional

defendants-appellees Glenn F. Hardy, Glenn F. Hardy, P.C., Cyrus R. Vance, Jr., John

Temple, David Stuart, and Greg Weiss (collectively, "defendants") pursuant to Federal

Rule of Civil Procedure 12(b)(6), declining to exercise supplemental jurisdiction over the

state law claims, and denying leave to amend.

              The complaint alleged, inter alia, that defendants obstructed justice,

violated Corley's rights to privacy, a speedy and fair trial, and equal protection, and

committed "outrageous" government conduct in connection with the criminal

investigation that led to state charges against him for felony promotion of prostitution

in 2012. Dist. Ct. Dkt. No. 2 at 3. Specifically, Corley alleged that prosecutors from the

District Attorney's Office of New York County ("DANY") conspired with a state judge

and his own legal defense team to violate his rights, and that the City maintained

policies that permitted these acts. The state criminal charges were eventually dismissed

after Corley was indicted in federal court on related charges. He was convicted in 2014


                                              3
of sex trafficking a minor and possession of child pornography. This Court affirmed his

convictions in 2017, see United States v. Corley, 679 F. App'x 1 (2d Cir. 2017) (summary

order), and the Supreme Court denied Corley's petition for certiorari, Corley v. United

States, 138 S. Ct. 205 (2017). We assume the parties' familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

               We affirm for substantially the reasons set forth by the district court in its

thorough and well-reasoned decisions. The district court correctly held that the state

court judge and prosecutors were absolutely immune from suit as to Corley's speedy

trial, fair trial, and obstruction of justice claims, see, e.g., Bliven v. Hunt, 579 F.3d 204, 209

(2d Cir. 2009) (noting that "judges generally have absolute immunity from suits for

money damages for their judicial actions," and that "even allegations of bad faith or

malice cannot overcome judicial immunity"); Dory v. Ryan, 25 F.3d 81, 83 (2d Cir. 1994)

(stating that "absolute immunity protects a prosecutor from § 1983 liability for virtually

all acts, regardless of motivation, associated with his function as an advocate"), and that

Corley's remaining claims against those defendants were barred under Heck v.

Humphrey, 512 U.S. 477 (1994), see Poventud v. City of New York, 750 F.3d 121, 124 (2d Cir.

2014) (holding that Heck "precludes the use of § 1983 suits for damages that necessarily

have the effect of challenging existing state or federal criminal convictions"). The

federal civil rights claims against the members of Corley's defense team failed because

they were not state actors. Rodriguez v. Weprin, 116 F.3d 62, 65-66 (2d Cir. 1997)


                                                 4
("[C]ourt-appointed attorneys performing a lawyer's traditional functions as counsel to

defendant do not act under color of state law and therefore are not subject to suit under

42 U.S.C. § 1983." (internal quotation marks omitted)). And Corley failed to state a

plausible claim for municipal liability against the City. See, e.g., Segal v. City of New

York, 459 F.3d 207, 219 (2d Cir. 2006) (discussing requirements for Monell liability).

                                          *   *    *

                  We have considered Corley's remaining arguments and conclude they are

without merit. For the foregoing reasons, we AFFIRM the judgment and orders of the

district court.


                                           FOR THE COURT:
                                           Catherine O'Hagan Wolfe, Clerk




                                               5